CUDAHY, Circuit Judge,
concurring in the judgment:
I concur that Balton and Barnes may not recover damages because Michalowski is shielded by qualified immunity; the rights he allegedly violated were not “clearly estab*1041lished.” See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). I also concur that the City of Milwaukee is not liable because there is no sufficient showing that the alleged violation of the plaintiffs’ rights occurred pursuant to an official policy or custom, or that Michalowski is a person with final policy making authority. See Baxter v. Vigo County Sch. Corp., 26 F.3d 728, 735 (7th Cir.1994).
I do not, however, agree that the Pickering/Connick public concern test is firmly established in Seventh Circuit jurisprudence involving purely associational claims. The three opinions cited by the majority address situations that involved both speech and association. In Gregorich v. Lund, for example, the plaintiff alleged that he had been fired for engaging in union-organizing activity. See 54 F.3d 410, 411 (7th Cir.1995). That kind of activity involves speech and advocacy for the purpose of promoting membership in an association. See id. at 412. But the mere act of joining or not joining a union — or a union-like organization like the Chiefs Association — involves the exercise of purely associational rights.
Pickering and Connick do not supply a relevant test for purely associational claims because such cases generally do not involve interference with the work relationship. This sharply contrasts with speech cases, or the hybrid speech/ association cases cited by the majority. For example, in Marshall v. Allen, the plaintiff was an ' attorney who claimed he was fired for violating a directive not to discuss employment-related cases with colleagues who had filed gender discrimination claims against their employer. See 984 F.2d 787, 790, 794 (7th Cir.1993). Pickering and Connick essentially require a court to weigh this sort of disobedience of a work directive against the values protected by the First Amendment. The Pickering/Connick test serves to simplify this balancing process by eliminating liability where First Amendment concerns are weak (i.e., the speech in question is not of public concern). But in the typical pure association case, the fact of association or of non-association has no impact on the work relationship and no balancing is necessary. Thus there is no need for a “public concern” test to short-cut the balancing process. Because the pure associational activities of government employees generally do not interfere with work relationships, there seems no good reason to apply the Pickering/Connick analysis in this context.
Further, the Pickering/Connick test is cumbersome in the context of a pure association claim. Under Connick, whether an employee’s speech touches on a matter of public concern is determined by an analysis of the “content, form, and context of a given statement.” Connick v. Myers, 461 U.S. 138, 147-48, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983). This analysis is applied easily to the hybrid cases cited by the majority. In Griffin v. Thomas, for instance, an assistant principal alleged that her employer retaliated against her for filing a grievance through the Chicago Teachers Union. See 929 F.2d 1210, 1210 (7th Cir.1991). To determine whether the plaintiff’s activity touched on a public concern, the court was able to review the substance of her grievance. See id. at 1215. But how does one neatly apply the “content, form, and context” analysis to a claim that Michalowski retaliated against Barnes and Balton because they refused to pay dues or wished to disassociate from the Chiefs Association?
A relevant Seventh Circuit precedent, it seems to me, is McLaughlin v. Tilendis, 398 F.2d 287 (7th Cir.1968). That case protects the right under the First Amendment of a probationary teacher to join a union. McLaughlin was almost contemporaneous with Pickering and predates Connick, but I think its analysis, which ignores any question of public concern or, for that matter, of the teacher’s motives for joining the union, would be followed today. Perhaps, in so doing, the court might establish some sort of limitation on pure association claims by government employees to guard against “every employment decision becoming] a constitutional matter.” Connick, 461 U.S. at 143, 103 S.Ct. at 1688. But, for reasons I have given, the public concern test is not the appropriate limitation.
Finally, the majority concludes that the First Amendment has not been implicated because Michalowski gave the “below aver*1042age” rating because the non-payment of dues was unprofessional, not because Balton and Barnes wanted to leave the Chiefs Association. This might well be true, but it is not the sort of conclusion that can be reached on summary judgment — at least on the present record. And it seems to me largely irrelevant that Balton and Barnes may have had bread-and-butter motives for joining the Chiefs Association, rather than idealistic ones. This is the sort of speculation, spawned from considerations of “public concern,” that misses the mark.
I agree with the majority that the present case may not be a good vehicle for exploring larger questions of First Amendment law. I would therefore, as indicated, resolve the matter before us on immunity grounds only.